—Appeal from a judgment of the County Court of Broome County (Mathews, J.), rendered May 26, 1993, convicting defendant upon his plea of guilty of the crime of burglary in the second degree.
We have examined defendant’s claim that his negotiated sentence of 6 to 12 years as a second felony offender should be reduced in the interest of justice and find it to be without merit. The fact that defendant received a greater sentence than his codefendants does not require a modification of the sentence in light of the fact that County Court had a cognizable reason to impose different sentences. Defendant did not receive the harshest possible sentence under the circumstances and we find no compelling reason on this record to disturb the sentence imposed.
*819Cardona, P. J., Mercure, White, Weiss and Yesawich Jr., JJ., concur. Ordered that the judgment is affirmed.